                1
                2                                                                        JS-6
                3
                4
                5
                6
                7
                8
                                           UNITED STATES DISTRICT COURT
                9
                                          CENTRAL DISTRICT OF CALIFORNIA
               10
               11 PET CHECK TECHNOLOGY LLC,                     CASE NO. 2:18-cv-962-R-FFM
               12          Plaintiff,                           Honorable Manuel L. Real
               13        v.                                     ORDER OF DISMISSAL WITH
                                                                PREJUDICE
               14 HANDLR, INC., DOGZENERGY,
                  INC., and BRITTANY ALWERUD,
               15
                             Defendants.
               16
               17 AND RELATED COUNTERCLAIM.
               18
               19        Pursuant    to    Settlement   Agreement   (“Agreement”    or     “Settlement
               20 Agreement”) entered into by and between Plaintiff and Counterdefendant PET
               21 CHECK TECHNOLOGY, LLC (“Plaintiff”), on the one hand, and Defendants and
               22 Counterclaimants DOGZENERGY, INC., HANDLR, INC. AND BRITTANY
               23 ALWERUD (“Defendants”) on the other hand (collectively the “Parties”), and the
               24 Court being sufficiently advised,
               25        IT IS HEREBY ORDERED: Pursuant to Rule 41(a) of the Federal Rule of
               26 Civil Procedure, at the request of the Parties, the First Amended Complaint (dkt.
               27 #52) (hereafter “Complaint”) and the Counterclaim (dkt. #27) (collectively referred
  Mitchell     28 to hereafter as the “Action”) are DISMISSED WITH PREJUDICE.
Silberberg &
 Knupp LLP

                                                            1
                1         IT IS FURTHER ORDERED THAT notwithstanding the dismissal of the
                2 Action, the Court hereby retains jurisdiction to enforce the following terms of
                3 settlement, which are incorporated below into this Order of Dismissal:
                4        1.     Each Party to Bear its Own Fees and Costs. Except with respect
                5 to the enforcement of the Settlement Agreement, each Party herein shall bear their
                6 own attorney’s fees and costs in the Action.
                7        2.    Settlement of Complaint: The terms of settlement of the Complaint
                8 shall be pursuant to a separate confidential agreement between the Parties.
                9         3.    Settlement of Counterclaim:          As a material consideration for
               10 Defendants’ dismissal of the Counterclaim, Plaintiff agrees and covenants to never
               11 again sue, or threaten to sue, Defendants, or any of them, or any of their respective
               12 past, present or future officers, directors, members, employees, agents,
               13 shareholders, subsidiaries, successors, assigns, personal representatives, related
               14 organizations, divisions, sub-divisions, attorneys, trustees, partners, or customers
               15 (past, present or future), for any matter arising out of Plaintiff’s claimed
               16 proprietary rights to the Pet Check System, the ‘334 Patent, or any claimed
               17 continuations, divisionals, continuations in part (CIP), derivatives or extensions
               18 thereof. This covenant not to sue shall extend to and be binding upon Plaintiff,
               19 Plaintiff’s successors and assigns as well as Plaintiffs’ officers, directors, members,
               20 agents, shareholders, subsidiaries, personal representatives, related organizations,
               21 divisions, sub-divisions, attorneys, trustees, partners, or their respective heirs,
               22 executors, trustees, or administrators.
               23       For the purposes of eliminating any ambiguity, this covenant not to sue is
               24 intended to fully and forever preclude Plaintiff, its principals, successors and/or
               25 assigns from pursuing any legal action whatsoever against any person or entity, by
               26 alleging that Handlr’s internet-based business management platform for small
               27 business owners (referred to as the "Handlr Tech"), as it exists now or as modified
  Mitchell     28 in the future, infringes upon the ‘334 Patent, any future continuations, divisionals,
Silberberg &
 Knupp LLP

                                                             2
                1 CIPs, derivatives or extensions thereof, or any other claimed proprietary rights
                2 associated with the general function of the Pet Check System as a “Pet and People
                3 Care Management System”.
                4      4.    Releases.
                5               a.    Plaintiff.    Except for the obligations set forth in this
                6 Agreement, Plaintiff (acting on its own behalf and on behalf of its agents,
                7 attorneys, creditors, heirs, executors, trustees, administrators, assigns, personal
                8 representatives, and successors-in-interest of any kind) hereby releases, remises,
                9 relieves and forever discharges Defendants, and each of them, and each and all of
               10 their respective past and present officers, directors, members, employees, former
               11 employees, agents, shareholders, subsidiaries, successors, assigns, personal
               12 representatives, predecessors, parent entities, related organizations, divisions,
               13 attorneys, trustees, partners, and their respective heirs, executors, trustees, and
               14 administrators of and from any and all claims, debts, liabilities, demands,
               15 judgments, accounts, obligations, promises, acts, agreements, costs, expenses
               16 (including but not limited to attorneys’ fees), damages, actions and causes of
               17 action, of any kind or nature based on, arising out of, relating to or in connection
               18 with any act, omission, statement, occurrence, obligation or condition in
               19 connection with the Action.
               20               b.    Defendants.     Except for the obligations set forth in this
               21 Agreement, Defendants and each of them (acting on their own behalf and on behalf
               22 of their agents, attorneys, creditors, heirs, executors, trustees, administrators,
               23 assigns, personal representatives, and successors-in-interest of any kind) hereby
               24 release, remise, relieve and forever discharge Plaintiff, and each and all of its
               25 respective past and present officers, directors, members, employees, former
               26 employees, agents, shareholders, subsidiaries, successors, assigns, personal
               27 representatives, predecessors, parent entities, related organizations, divisions,
  Mitchell     28 attorneys, trustees, partners, and their respective heirs, executors, trustees, and
Silberberg &
 Knupp LLP

                                                            3
                1 administrators of and from any and all claims, debts, liabilities, demands,
                2 judgments, accounts, obligations, promises, acts, agreements, costs, expenses
                3 (including but not limited to attorneys’ fees), damages, actions and causes of
                4 action, of any kind or nature based on, arising out of, relating to or in connection
                5 with any act, omission, statement, occurrence, obligation or condition in
                6 connection with the Action.
                7             c.     Waiver of Section 1542 of the California Civil Code. The
                8 Parties hereby agree that notwithstanding any prior application of law in the
                9 Action, the laws of the State of California shall apply to this Agreement and any
               10 enforcement thereof. Accordingly, the Parties acknowledge that they may
               11 subsequently learn of claims which they may have and which are currently
               12 unknown to them, and that they may subsequently learn about facts or
               13 circumstances which are currently unknown to them or which are different from
               14 what they currently know or understand to be true. Nevertheless, except for the
               15 obligations set forth in this Agreement, it is the intention of the Parties that this
               16 Agreement shall be effective as a full and final release of every claim released
               17 herein, whether known or unknown, whether suspected or unsuspected, or whether
               18 concealed or hidden from them. In furtherance of this intention, the Parties, and
               19 each of them, acknowledge that they have been advised by their respective counsel
               20 herein and are familiar with the provisions of section 1542 of the California Civil
               21 Code, which provides that:
               22               A general release does not extend to claims which the creditor
               23               does not know or suspect to exist in his or her favor at the time
               24               of executing the release, which if known by him or her must
               25               have materially affected his or her settlement with the debtor.
               26 The Parties, being aware of said code section, expressly waive any rights they may
               27 have under said code section, as well as under any other statutes or common law
  Mitchell     28 principles of similar effect.
Silberberg &
 Knupp LLP

                                                            4
                1        6.     Confidentiality
                2        This Agreement, and all information concerning its terms and the
                3 negotiations leading up to this Agreement, are confidential and shall not be
                4 disclosed to any person or entity other than the Parties hereto and their counsel,
                5 except that:
                6               a.    The Parties may make such disclosures as are required by law
                7 for purposes of compliance with public reporting, court orders, or discovery
                8 requests in civil litigation;
                9               b.    The Parties may make such disclosures to their attorneys,
               10 accountants or government tax authorities as are necessary for audit or tax
               11 purposes;
               12               c.    The Parties may make disclosures necessary to a court to
               13 enforce this Agreement (including the incorporation of the terms of settlement into
               14 this Court’s Order of Dismissal); and
               15               d.    The Parties and their counsel may disclose to third parties that
               16 they have settled the Action in its entirety, but may not discuss the terms of this
               17 Agreement or the negotiations leading up to this Agreement.
               18        7.     Costs and Attorneys’ Fees.
               19        If any legal action or other proceeding is brought for the enforcement or
               20 interpretation of this Agreement, the prevailing Party shall be entitled to recover
               21 reasonable attorneys’ fees and costs incurred in that action or proceeding, in
               22 addition to any other relief to which he/she/it may be entitled.
               23
               24 IT IS SO ORDERED.
               25
               26 DATED: January 22, 2019
               27                                        __________________________________
                                                         Honorable Manuel L. Real
  Mitchell     28                                        United States District Judge
Silberberg &
 Knupp LLP

                                                           5
               1 We, the undersigned, attest that all signatories listed, and on whose behalf the
               2 filing is submitted, concur in the filing’s content and have authorized the filing.
               3
               4
               5 DATED: January 11, 2019                GREGORY J. LEIGHTON
                                                        TANVI B. PATEL
               6                                        NEAL, GERBER & EISENBERG LLP
               7                                        KARIN G. PAGNANELLIMITCHELL
                                                        SILBERBERG & KNUPP LLP
               8
               9                                        By:       /s/ Karin G. Pagnanelli
                                                                  Karin G. Pagnanelli
               10                                                 Attorneys for Plaintiff and
                                                                  Counterdefendant
               11                                                 Pet Check Technology, LLC
               12
               13
                    DATED: January 11, 2019             LAW OFFICES OF JOSEPH R. BROWN
               14
               15                                       By:        /s/ Joseph R. Brown
               16                                                 Joseph R. Brown
                                                                  Attorneys for Defendants and
               17                                                 Counterclaimants DogZenergy, Inc.,
                                                                  Handlr, Inc., and Brittany Alwerud
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP

                                                              6
